FORM 12B-25 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 333-155486 (Check One) [ ] Form 10-K [ ] Form 20-F [ ] Form 11-K [X ] Form 10-Q [ ] Form N-SAR [ ] Form N-CSR For the Period EndedMarch 31, 2012. [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant: Ya Zhu Silk, Inc. Former Name if Applicable: Not Applicable Address of Principal Executive Office: Suite 1002, 10/F Fang Da Building NanShan Science & Hi-Tech Park NanShan District, ShenZhen, China 518057 PART II - RULES 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense, and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date. (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE The Registrant is unable to file its Quarterly Report, Form 10-Q, for quarter ended March 31, 2012 in a timely manner.Registrant is proceeding to complete and file the Quarterly Report for the quarter ended March 31, 2012on or before the fifth calendar day following the prescribed due date forthe quarter ended March 31, 2012. PART IV - OTHER INFORMATION (1) Name, address and telephone number of person to contact in regard to this notification: Fengrui Yue Suite 1002, 10/F Fang Da Building, NanShan Science & Hi-Tech Park NanShan District, ShenZhen, China 518057 Telephone: (+86) 755-8668-1130 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Ya Zhu Silk, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: 5/15/2012 By/s/ Fengrui Yue Fengrui Yue President
